Citation Nr: 0812482	
Decision Date: 04/15/08    Archive Date: 05/01/08

DOCKET NO.  06-07 140A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
based on service connection for the cause of the veteran's 
death.  





ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The veteran served in the Philippine Commonwealth Army from 
October 1941 to April 1942 and with the Regular Philippine 
Army from February 1945 to November 1945.  The veteran died 
in January 1981, and the appellant is his widow.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  



FINDINGS OF FACT

1.  At the time of the veteran's death, service connection 
was not in effect for any disability. 

2.  The certificate of death lists the myocardial infarction 
as the cause of the veteran's death and states that it was 
due to hypertension.  

3.  Neither myocardial infarction nor hypertension was 
present in service, nor is there evidence that hypertension 
was present within the first post-service year; there is no 
evidence that relates the veteran's myocardial infarction or 
hypertension to service.  

4.  The veteran was not a prisoner of war (POW).




CONCLUSION OF LAW

A disability incurred in or aggravated by active service did 
not cause or contribute substantially or materially to cause 
the veteran's death, nor may his fatal myocardial infarction 
due to hypertension be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1112, 1310, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking service connection for the cause of 
the veteran's death.  Service connection for the cause of the 
veteran's death was previously denied by the RO in an 
unappealed decision dated in December 2002.  Ordinarily, once 
there has been an administratively final denial of a claim, a 
claimant must submit new and material evidence in order to 
have VA reopen the claim and review the former disposition of 
that claim.  38 U.S.C.A. § 5108 (West 2002).  If the claim is 
reopened, VA will readjudicate the merits of the claim based 
on a review of all the evidence, both old and new.  The 
unappealed December 2002 decision was limited to a 
consideration of whether the veteran's fatal myocardial 
infarction or his underlying hypertension was present in 
service or within the first post-service year.

When liberalizing legislation creates a new basis of 
entitlement to VA benefits, a claim under such legislation is 
a claim separate and distinct from the claim previously 
denied prior to such legislation.  Spencer v. Brown, 4 Vet. 
App. 283, 288 (1993).  In this case, the appellant contends 
she should be awarded DIC based on service connection for the 
cause of the veteran's death under 38 C.F.R. § 3.390(c), 
which, effective in October 2004, was amended to include 
hypertension and myocardial infarction as diseases for which 
service connection may be granted on a presumptive basis for 
a former POW if the disease becomes manifest to a degree 
of 10 percent or more at any time after service.  See 69 Fed. 
Reg. 6080, Oct.7, 2004.  Thus, the amendment to 3.309(c) 
creates a new basis of entitlement to benefits, and the 
appellant in her current claim is asserting rights that did 
not exist at the time of her prior claim.  Under the 
circumstances, rather than determining whether the evidence 
the appellant submitted in an effort to reopen her claim is 
new and material, the Board will adjudicate the claim on a de 
novo basis.  

VA duty to notify and assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007).  The 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  See Sanders v. Nicholson, 487 F.3d. 881 (Fed. 
Cir. 2007).  The notice should be provided to a claimant 
before the initial RO decision.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).  Notice requirements apply to all five elements 
of a service connection claim: veteran status, existence of a 
disability; a connection between the veteran's service and 
the disability; degree of disability; and the effective date 
of any award of benefits.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

In the context of a claim for DIC benefits, which includes a 
claim of service connection for the cause of the veteran's 
death, section 5103(a) notice must be tailored to the claim.  
The notice should include (1) a statement of the conditions, 
if any, for which a veteran was service connected at the time 
of his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  An original DIC claim imposes upon VA no 
obligation to inform a DIC claimant who submits a non-
detailed application of the specific reasons why any claim 
made during the deceased veteran's lifetime was not granted.  
Where a claimant submits a detailed application for benefits, 
VA must provide a detailed response.  Hupp v. Nicholson, 21 
Vet. App. 342 (2007).  

In this case, in a letter dated in July 2005, which was prior 
to the adjudication of the claim on appeal, the RO notified 
the appellant that one way to establish entitlement to DIC 
benefits was that the evidence must show the veteran died 
from a service-related injury or disease.  Service connection 
was not in effect for any disability at the time of the 
veteran's death, and the RO in its discussion in effect 
notified the appellant of the criteria that must be met to 
establish service connection on a direct and presumptive 
basis.  The RO noted the appellant's contention that the 
veteran was held captive by the Japanese as a POW.  The RO 
requested that the appellant answer the questions on an 
enclosed POW questionnaire and explained that documents she 
could submit that might substantiate her claim included:  
Philippine Red Cross records; Guarantor's receipt for a 
released POW; Japanese Parole Certificate for a released POW; 
and War Claims Commission records.  The RO also requested 
that the appellant tell VA whether the veteran applied for 
POW benefits with the U.S. War Claims Commission during his 
lifetime and, if he did so, requested that she state the 
veteran's claim number, the outcome of his application, and 
the reason for the decision.  

The July 2005 letter notified the appellant of what evidence 
VA would obtain and what evidence she should submit.  The 
letter explained that VA was responsible for getting relevant 
records from any Federal agency and that on her behalf VA 
would make reasonable efforts to get other relevant records 
she identified and for which she supplied appropriate release 
authorizations.  The RO informed the appellant that it was 
her responsibility to make sure that VA received all 
requested records that were not in the possession of a 
Federal department or agency.  The RO requested that the 
appellant let the RO know if there was any other evidence or 
information that she thought would support her claim.  In 
addition, the RO specifically requested that the appellant 
submit any evidence in her possession that pertains to her 
claim.  

In view of the foregoing, the Board finds that the appellant 
was informed to submit all relevant evidence in her 
possession and that she received notice of the evidence 
needed to substantiate her claim for service connection for 
the cause of the veteran's death, the avenues by which she 
might obtain such evidence, and the allocation of 
responsibilities between her and VA in obtaining such 
evidence.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005); see also Mayfield v. Nicholson, 19 Vet. App. 103, 
109-12 (2005) (Mayfield I) rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  

With respect to the Dingess requirements, the RO did not 
provide notice of the type of evidence necessary to establish 
a disability rating or effective date.  Despite the 
inadequate notice provided to the appellant on these 
elements, the Board finds no prejudice to her in proceeding 
with the issuance of this decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where Board addresses question not 
addressed by agency of original jurisdiction, Board must 
consider whether veteran has been prejudiced thereby).  In 
this case, only the matter of effective date would be 
pertinent to the DIC claim based on service connection for 
the cause of the veteran's death.  As the preponderance of 
the evidence is against the claim, however, any question as 
to effective date is rendered moot.  

As to the duty to assist, the veteran's service medical 
records are in the file as is his November 1945 Affidavit for 
Philippine Amy Personnel.  Also of record is the June 1981 
response of the U.S. Army, via the National Personnel Records 
(NPRC), to the RO's request for service verification for the 
veteran, including AGUZ Form 632.  The appellant previously 
submitted the veteran's death certificate, and the record 
includes letters from a private physician as well as from the 
hospital where the veteran died.  During the appeal, the 
appellant submitted photocopies of the service department 
document.  She has not submitted or identified any other 
records, nor has she requested a hearing on appeal.  There is 
no indication that the appellant has or knows of any 
additional evidence that may be pertinent to her claim.  
Although the duty to assist includes providing a medical 
opinion when such is necessary to make a decision on the 
claim, in this case there is no indication that the veteran's 
death was related to service, and a medical opinion is not 
required.  See 38 C.F.R. § 3.159(c)(4).  

Based on the foregoing, the Board finds that the VA fulfilled 
its duties to notify and to assist the appellant with respect 
to her claim for service connection for the cause of the 
veteran's death, and no additional assistance or notification 
is required.  The appellant has suffered no prejudice that 
would warrant a remand, and her procedural rights have not 
been abridged.  See Bernard, 4 Vet. App. 384, 392-94 (1993).  

Relevant law and regulations

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  38 C.F.R. 
§ 3.312(b).  For a service-connected disability to constitute 
a contributory cause, it is not sufficient to show that it 
causally shared in producing death; rather, it must be shown 
that there was a causal connection.  38 C.F.R. § 3.312(c).  

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. § 1110.  Service 
connection may be granted on a presumptive basis for certain 
chronic diseases, including arteriosclerosis and 
hypertension, if manifested to a degree of 10 percent or more 
within one year of separation from active service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 
3.309(a).  If a veteran is a former POW, service connection 
may be granted on a presumptive basis for certain diseases, 
including atherosclerotic heart disease or hypertensive 
vascular disease and their complications (including 
myocardial infarction) if manifested to a degree of 
10 percent or more at any time after separation from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 
3.309(c).  Service connection may also be established for 
disease diagnosed after discharge from service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

In order to prevail on direct service connection there must 
be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Background and analysis

Service connection was not in effect for any disability at 
the time of the veteran's death.  Letters from a private 
physician and the private hospital where he died state the 
veteran was hospitalized in December 1980 and died in early 
January 1981 from a massive myocardial infarction.  The 
veteran's death certificate shows that he died in 
January 1981 and lists his cause of death as myocardial 
infarction due to hypertension.  The appellant does not 
contend, nor are there medical records that show, there was  
a myocardial infarction or hypertension in service or in the 
first post-service year, and there is no medical evidence 
that suggests the veteran's fatal myocardial infarction or 
underlying hypertension were causally related to service.  

The appellant contends that the veteran was a POW and that 
service connection should be granted for myocardial 
infarction and hypertension on a presumptive basis under the 
provisions of 38 C.F.R. § 3.309(c).  As noted earlier, if a 
veteran is a former POW, service connection may be granted on 
a presumptive basis for certain diseases, including 
atherosclerotic heart disease or hypertensive vascular 
disease and their complications (including myocardial 
infarction) if manifested to a degree of 10 percent or more 
at any time after separation from service.  

Based on the evidence of record, the Board finds that the 
veteran was not a POW.  The record includes copies of the 
veteran's Affidavit for Philippine Army Personnel dated in 
November 1945 in which the veteran indicated that he was a 
POW and escaped.  On the same form, he stated that he was in 
beleaguered status from October 11, 1941, to April 9, 1942, 
and a civilian from April 10, 1942 to February 15, 1945.  In 
following remarks the veteran described the activities of his 
company from October 11, 1941, to April 9, 1942, and said 
they surrendered to the Japanese and that he escaped the 
formation on April 13, 1942, on the way to Capas, Tarmac.  In 
the next sentence he said that from April 10, 1941 [sic 
1942], to February 15, 1945, he was a civilian and during 
that time worked on his father's farm.  Although the 
veteran's affidavit is inconsistent, it does indicate that 
the veteran may have considered himself to have been a POW 
from April 9, 1942, to April 13, 1942.  The Board 
acknowledges this, but this is disputed by the findings of 
the U.S. Army as documented on the AGUZ Form 632 received at 
the RO in July 1981.  

The appellant asserts that the AGUZ Form 632 shows the 
veteran was a POW from April 9, 1942, to February 15, 1945, 
but as will be explained, she has mis-read the form.  The 
AGUZ Form 632, which was prepared by the U.S. Army, lists the 
veteran's status as follows:  pre-war service, October 10, 
1941, to December 7, 1941; beleaguered, December 8, 1941, to 
April 8, 1942; missing, April 9, 1942; no casualty status, 
April 19, 1942, to February 15, 1945; and regular Philippine 
Army service, February 16, 1945, to November 10, 1945.  The 
form further states that on April 9, 1942, when the veteran 
was determined in a missing status, he was with his unit 
awaiting disbandment.  The entry "none" in the block on the 
form pertaining to POW status during periods when he was 
under actual physical restraint by the enemy makes clear that 
the veteran was not a POW.  

The veteran's statements on his November 1945 affidavit were 
inconsistent, and the Board gives greater weight to the 
official findings of the U.S. service department than the 
veteran's affidavit.  In any event, the Board notes that the 
United States Court of Appeals for Veterans Claims has 
interpreted VA regulations to mean that findings by the 
service department verifying a person's service "are binding 
on the VA for purposes of establishing service in the U.S. 
Armed Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992); see also Dacoron v. Brown, 4 Vet. App. 115, 120 
(1993).  It follows that the findings of the service 
department as to POW status are likewise of great probative 
value, and the Board finds that the preponderance of the 
evidence is against finding the veteran was a POW.  As the 
veteran was not a POW, service connection for myocardial 
infarction or hypertension may not be granted on a 
presumptive basis under 38 C.F.R. § 3.309(c).  

In summary, there is no competent evidence showing that the 
veteran's fatal myocardial infarction or underlying 
hypertension had its onset in service, was etiologically 
related to service, or was present until many years after 
service.  The evidence does not show, nor does the appellant 
contend, that the one-year presumptive period of 38 C.F.R. 
§ 3.309(a) was met, and the preponderance of the evidence is 
against finding the veteran was a POW thereby precluding 
application of the presumptive provisions of 38 C.F.R. 
§ 3.309(c).  As the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application, and entitlement to DIC based on service 
connection for the cause of the veteran's death must be 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  


ORDER

Service connection for DIC based on service connection for 
the cause of the veteran's death is denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


